— In a proceeding pursuant to *615CPLR article 75 to stay arbitration of a claim under the uninsured motorist provisions of an automobile liability policy, Gert Budell and Sara Jimenez appeal, as limited by their brief, from so much or an order of the Supreme Court, Queens County (Graci, J.), dated June 4,1982, as directed a hearing on the issue of whether the “alleged offending vehicle was uninsured etc.” Appeal dismissed, sua sponte, without costs or disbursements. (See Matter of State Farm Mut. Ins. Co. v Meneses, 91 AD2d 615.) Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.